Citation Nr: 0628209	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to March 
1990.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in May 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that a right 
knee disorder is related to the veteran's military service.

2.  The medical evidence of record does not show that a right 
knee disorder was caused by or aggravated by the veteran's 
service-connected left ankle disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A right knee disorder is not proximately due to or the 
result of a service-connected left ankle disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for service connection 
for a right knee disorder, to include as secondary to the 
service-connected left ankle disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
January 2002, prior to initial adjudication, satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, an additional letter was sent in July 2005, in 
compliance with the duty to notify the veteran under the 
statutes and regulations.  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations were 
provided to the veteran in connection with her claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for a right knee disorder, to include as secondary 
to the service-connected left ankle disability, and that 
service connection has previously been established for a left 
ankle disability.

The veteran's service medical records show that the veteran 
complained of, in part, right knee pain for the previous week 
in February 1989.  The assessment was, in part, overuse of 
the right knee.  A March 1989 medical examination report 
stated that the veteran complained of, in part, right knee 
pain for the previous 6 weeks.  On examination, her right 
knee had a full range of motion, no edema or effusion, full 
muscular strength, with no atrophy, and a mild patellar 
grind.  The assessment was, in part, right knee pain with no 
evidence of acute pathology, probably a postural or 
mechanical pain secondary to oblique pelvis with leg length 
differential, with the differential itself secondary to 
scoliosis.  Two days later, a March 1989 medical examination 
report stated that the veteran complained of, in part, right 
knee pain for the previous 6 weeks, though the symptoms were 
better than at the previous examination.  On observation, her 
right knee was unremarkable.  The assessment was residuals of 
right inferior pubic ramus stress reaction.  A third March 
1989 medical examination report stated that the veteran 
complained of right knee pain.  On examination, her right 
knee was unremarkable and gait was within normal limits.  

A March 1989 bone scan of the lower extremities was normal.  
An April 1989 medical examination report stated, on 
examination, that the veteran's right knee was unremarkable.  
The assessment was, in part, within normal limits knee 
examination.  A subsequent April 1989 emergency care and 
treatment report stated that the veteran had a history of 
knee problems and that she complained of, in part, an 
exacerbation of her month long knee pain.  On observation, 
mild antalgia was shown, however, her knee was reported as 
unremarkable, no deformity or swelling was noted, nor was any 
laxity, effusion, drawer, or crepitus.  The assessment was, 
in part, knee pain.  A third April 1989 medical examination 
report stated that the veteran complained of, in part, right 
knee pain with weight bearing, decreasing with rest, for the 
previous 2 days.  The report stated that the veteran had been 
seen numerous times for previous knee problems which had 
since been resolved.  On observation, the veteran's right 
knee had a full range of motion, no edema, no ecchymosis, no 
effusion, a negative McMurray's sign, and no tibial stress 
symptoms.  A mild patellar grind was noted.  The assessment 
was unremarkable exam, possible mild Achilles tendonitis.

An August 1989 medical examination report stated that the 
veteran complained of, in part, right knee pain for the 
previous 2 days.  On observation, slight tenderness of the 
medial and lateral malleolus to palpation was shown, without 
crepitus or swelling, but with secondary pre-patella 
apprehension.  The assessment was, in part, retropatellar 
pain syndrome.

An undated examination for a pending Medical Board convened 
in February 1990, found no abnormalities of the lower 
extremities other than the veteran's service-connected ankle 
disorder.  

Subsequent to separation from service, an October 1991 VA 
medical examination stated that the veteran complained of 
aching pain in both knees, with no swelling, locking, or 
giving-way.  On examination, the right knee showed no 
effusion, a full range of motion, and no instability.  A 
tendency to genu recurvatum of about 5 degrees was noted, 
bilaterally, with mild patellar crepitus, greater in the left 
knee.  Patellar compression was minimally positive on the 
right knee.  The impression was, in part, bilateral mild 
chondromalacia of the patella.

A February 1993 VA medical examination report stated that the 
veteran complained of bilateral knee pain.  On examination, 
mild bursal fluid collection was noted in the pre-patellar 
area, bilaterally.  The range of motion of the knees was 
reported as 0 to 130 degrees of flexion with negative 
anterior drawer and Lachman's sign.  The diagnosis was, in 
part, bilateral pre-patellar bursitis.

A March 1996 VA medical examination report stated that the 
veteran's right knee showed a range of motion of -5 to 140 
degrees of flexion, with no evidence of patellofemoral 
apprehension, grating, clicking, or deformity, patellar 
apprehension, instability, subluxation, effusion, synovial 
thickening, and no evidence of anterior, posterior, medial, 
lateral, or rotatory instability.  Lachman's, lateral pivot 
shift, and McMurray's tests were all negative.  X-rays of 
both knees were noted as normal.  The opinion was, in part, 
no problem with the veteran's knees, or any evidence of 
dysfunction, deformity, or arthritis.

Multiple VA and private medical examination reports from 
January 2001 to June 2001 stated that the veteran had low 
back pain, variably diagnosed as spina bifida occulta of L5 
and L4-5 disc herniation, which radiated into the right leg, 
including the knee.

A May 2001 VA outpatient examination report stated that the 
veteran complained of sore knees.  On examination, tenderness 
was noted in the knees.  The examiner stated that "the knee 
pain may be more related to the fact that [the veteran] is 
walking rather stiff-legged and has an excessive swayback, 
due to the pain in her back."

In June 2001, a private surgical operation was performed for 
disc herniation and recurrent right leg numbness.

A September 2001 VA medical examination report stated that 
the veteran had a laminectomy at L4-5 in June 2001 and that 
after that time her leg went numb from the knee down and she 
had knee pain.  The veteran reported pain in her right knee 
at "7" on a scale of 0 to 10, which occurred with squatting 
or standing for long periods of time, and which occurred at 
the top of the patella, the inside of the knee, the sides of 
the knee and behind the knee.  She stated that her knee 
swelled all the time and locked and gave way.  On 
examination, the veteran's right knee had an absence of para-
patellar dimples and some swelling was noted.  Pain was noted 
with valgus and varus stress but there was mild, if any, 
laxity.  McMurray's and anterior and posterior drawer tests 
were negative.  Mild patellar movement was observed at less 
than 0.5 centimeters.  The range of motion of the right knee 
was 140 degrees flexion and 0 degrees extension, although a 
deformity was noted in the right patella as compared to the 
left patella.  The report stated that an August 2001 x-ray 
showed mild degenerative arthritis of the right knee.  The 
diagnosis was, in part, mild degenerative arthritis of the 
right knee with mild deformity and pain noted with valgus and 
varus stress which did not affect the range of motion.

A September 2001 private medical examination report stated 
that the veteran complained, in part, of right knee pain, 
which existed prior to and subsequent to back surgery.  The 
report noted x-rays of her knees did not show any significant 
degenerative changes and there was no history of giving way 
or locking of significance.  The veteran reported right knee 
pain as "8" on a scale of 0 to 10, and stated that it had 
felt better since she had stopped having therapy on her back.  
On examination, there was full range of motion, grossly 
stable ligaments, diffuse pain, and no edema, patellofemoral 
crepitation, no incisions or scars.  Effusion was noted.

An October 2001 private medical examination report stated 
that the veteran continued to have problems with her knee, 
including giving way and pain.

A November 2001 private medical examination report stated 
that the magnetic resonance imaging of the veteran's right 
knee showed sclerosis in the patella, but nothing torn in the 
knee.

A December 2001 private surgical report stated that the 
veteran underwent a chondroplasty of the patella and a 
synovial biopsy.  The postoperative diagnosis was 
chondromalacia of the patella and synovitis.  A subsequent 
December 2001 private medical report stated that in the 
surgical operation, significant chondromalacia of the patella 
was found, characterized as grade 4, and was "smoothed . . . 
off."  On examination, the knee was observed to be "good" 
with a full range of motion.

A January 2002 private medical examination report stated that 
the veteran got some relief from the surgical operation, but 
that the examiner did not expect her knee would ever be 
normal.

A January 2002 letter from a private physician stated that 
the veteran had

significant arthritis behind the right 
patella.  Apparently in the Army she 
sustained a very bad distal tibial 
fracture with shortening, and as a result 
she has an abnormal gait, which I think 
has affected her kneecap (since that [is] 
her long side).  I also think this has 
contributed to her patellofemoral 
arthritis problem due to limb length 
inequality.

An April 2002 private medical examination report stated that 
the veteran complained of pain at "6" on a scale of 0 to 10 
in her right knee.  On examination, minimal effusion and 
patellofemoral pain with crepitation were noted.

A January 2003 VA medical examination report stated that the 
veteran complained of, in part, right knee pain since 1989, 
with a history of arthroscopic surgery in 2001.  On physical 
examination, both lower limbs were observed to be equal in 
length, measuring approximately 28.5 inches in length from 
the anterosuperior iliac spine to the tip of the medial 
malleolus.  Bilateral leg and right knee alignment was noted 
as normal without swelling or effusion.  Athroscopic scars 
were noted on the right knee with a normal patellar position 
and minimal tenderness on palpation.  The veteran's right 
knee ligaments were stable, joint line was nontender, there 
was no evidence of "patell ultra or infra," range of motion 
was 0 to 135 degrees, actively and passively, and the 
quadriceps muscle tone was noted as good against resistance.  
The report noted x-rays of the right knee appeared normal.  
The diagnosis was, in part, no evidence of residual of trauma 
in the right knee.  The examiner further stated that "[i]t 
is my opinion that there is no relationship between the right 
knee complaint and the left ankle."

A May 2003 private medical examination reported stated that 
the veteran complained of right knee pain and giving out.  On 
examination, crepitation of the patella was noted with a full 
range of motion, stable ligaments, and a possible 1+ effusion 
of the knee.

A September 2005 VA orthopedics consultation report stated 
that the veteran complained of bilateral knee pain, greater 
in the right.  The report further stated that the veteran had 
known patellofemoral compartment degenerative joint disease.  
On examination, range of motion was noted as 0 to 130 degrees 
with anterior knee pain while squatting.  No crepitus, varus 
stress, or valgus stress was noted and Lachman's, McMurray's, 
and anterior and posterior drawer tests were negative.

A September 2005 VA medical examination report stated that 
the veteran's medical records and claims file were available 
and reviewed by the examiner.  The report stated that the 
veteran reported no constitutional symptoms or incapacitating 
episodes of arthritis, but did report functional limitations 
on standing more than a few minutes or on walking more than a 
few yards.  The veteran also reported instability, giving 
way, pain, stiffness, weakness, daily locking episodes, 
weekly dislocation or subluxation episodes, and repeated 
effusion.  On examination, there was no evidence of abnormal 
weight bearing, active flexion was from 0 to 140 degrees, 
active extension was from 90 to 10 degrees, and passive 
extension was from 90 to 0 degrees.  No pain or additional 
limitation of motion on repetitive use was noted on either 
flexion or extension, actively or passively.  No other 
abnormalities were noted.  Measurement of leg length from the 
anterior superior iliac spine to the medial malleolus was 
32.75 inches, bilaterally.  The diagnosis was mild 
degenerative joint disease of the patellofemoral compartment 
of the right knee.  In the opinion, the report stated that 
"[t]he veteran's mild degenerative joint disease of the 
patellofemoral compartment is not caused by or a result of 
the veteran's military service or any existing service 
connected disability."  The rationale for this opinion was 
stated as "[t]here is no leg discrepancy found on exam.  
There is no information found in the medical literature to 
substantiate that a fracture of the left ankle causes mild 
degenerative joint disease of the patellofemoral compartment 
of the right knee."

The evidence of record indicates that the veteran is 
currently diagnosed with a right knee disorder.  The issue in 
this case is the establishment of a medical nexus between the 
veteran's right knee disorder and either her military service 
or her service-connected left ankle disorder.  The Board 
finds that service connection is not warranted for a right 
knee disorder under either of these premises.

There is no medical evidence of record that states that the 
current right knee disorders diagnosed are in any way related 
to any of the right knee disorders findings or complaints 
during service.  As such, direct service connection is not 
warranted for a right knee disorder.  Moreover, arthritis was 
not shown within the year subsequent to service discharge, 
and therefore, the veteran's right knee disorder cannot be 
presumed to have been incurred during her military service.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  In this case, the VA 
examiners' opinions are considered far more probative than 
the opinion of the January 2002 opinion.  The VA opinions are 
consistent with other substantial evidence of record, 
supported by findings on examination, and were rendered after 
a review of the entire record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

The January 2002 letter from a private physician relates the 
veteran's right knee disorder to her service-connected left 
ankle disability.  The letter specifically stated that the 
right knee disorder was due to an abnormal gait and that the 
left ankle disability had also caused limb length inequality, 
which had resulted in patellofemoral arthritis.  
Nevertheless, there are two medical reports of record that 
dispute the findings of the private examiner and they 
examined the veteran for a limb length inequality and both 
found that her legs were identical in length.  Furthermore, 
the private examiner's own treatment records, as well as a VA 
medical record dated in May 2001, shows that if any 
disability has caused or aggravated the veteran's right knee 
disorder, it is her spine disorder, which has altered the 
veteran's gait and has required extensive treatment.  In 
fact, physical therapy for the low back was halted by the 
private examiner in September 2001 due to knee pain.  This 
alone demonstrates the private examiner's opinion contradicts 
her own treatment plan for reducing knee pain.  The September 
2005 VA medical examination report in particular stated that 
the veteran's medical records and claims file had been 
reviewed, gave the results of a physical examination, and 
provided a specific basis for denying a nexus which was 
consistent with the medical evidence of record.  Accordingly, 
the competent and probative evidence pertaining to secondary 
service connection also tends to weigh against the claim.  

The veteran's statements alone are not sufficient to prove 
the etiology of her right knee disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
she is not a physician, the veteran is not competent to make 
a determination that her right knee disorder is either 
related to service or to her service-connected left ankle 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Thus, the Board finds that the preponderance of the evidence 
is against the claim of service connection for a right knee 
disorder, to include as secondary to the service-connected 
left ankle disability.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder, to include as 
secondary to the service-connected left ankle disability, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


